Atlas Securities Company, of Indianapolis, brought this action originally in the Ashland Common Pleas against A. W. Van Sweringen, as constable in Montgomery Township Ash-land, Ohio, in replevin to recover a certain automobile upon which the constable had made a levy.
It appears that one Walter Sapp of Indianapolis, Indiana, sold to O. E. Treace in Indianapolis, a Hupmobile Sedan, on a conditional sales contract.1 $450.00 was paid in cash and the balance was to be paid in sixteen monthly payments of $87 each. Sapp assigned and transferred his rights under this contract to the Atlas Securities Company of Indianapolis.
Treace without the consent or knowledge of the Securities Company later drove the car to Ashland County where the levy was made. The Securities Company thereupon filed suit in replevin and after giving the statutory bond drove the car . back to Indiana. The trial court held that because the Securities Company had failed to plead or prove a tender of 50% of the money paid on the machine in compliance with 8570 GC. that it had no standing in court and judgment was thereupon rendered for the constable. This judgment was affirmed by the Appeals. The Securities Company in the Supreme Court contends that the laws of Indiana apply in this case, and that as all the requirements of the the Indiana law had been complied with, it is entitled to the possession with the Ohio statutes.